DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
On pages 6-9, Applicant argues that, 
“…
While Mao may disclose determining a rendering priority, the rendering priority is applied to regions and objects not individual pixels. Moreover, while the rendering priority may be based on a direction the user is looking and a movement of the user’s view, the rendering priority is not a probability value applied to individual pixels. At no point does Mao disclose the concept of a probability value being applied to a pixel as claimed.”

In response, Examiner respectfully disagrees and submits that rendering priorities are applied to regions, areas, or objects, each of which comprises a plurality of pixels. For example, given n regions (or areas) : first region, second region, …, and nth region. The first region comprises a first plurality of pixels, the second region comprises a second plurality of pixels,…, and the nth region comprises an nth plurality of region. The first region is allocated with first rendering priority, the second region is allocated with second rendering priority, …, and the nth region is allocated with nth rendering priority. As such, the first rendering priority is allocated to the first plurality of pixels, the second rendering priority is allocated to the second plurality of pixels, …, and the nth rendering priority is allocated to the nth plurality of pixels. 

On page 9, Applicant also argues that, 
“Further, the 3D rotation of amended claim 1 means a rotation applied to a 360-degree video in order to reduce the motion vector of a frame, to solve motion sickness or dizziness when watching the 360-degree video.
However, Mao merely discloses that when the user turns his or her head, the rendering of the corresponding direction, and does not disclose any 3D rotation to stabilize the 360-degree video.”

In response, Examiner respectfully disagrees and submits that, at least in [0055], [0059], and [0071], Mao teaches regions of a frame are rendered with priorities to reduce motion sickness experienced by users if there are too much motions in the frame. For example, if a frame has n regions: first region, second region, …, and nth region, of which the first region and the second region moves quickly and if the user’s FOV is on the first region only, then the system renders the first region with a top priority, thus the first region is rendered with its original motion to avoid blurring. The second region and other regions are rendered with lower priorities. For the second region, since it is a region with low rendering priority, it is rendered at a low refresh frequency. Thus a motion vector for this region is reduced to reduce vertigo and dizziness to be experienced by viewers.
Therefore, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2016/0042566 A1 – hereinafter Mao) and Krishnan (2016/0012855 A1 – hereinafter Krishnan).
	Regarding claim 1, Mao discloses an electronic device for stabilizing a virtual-reality video (Fig. 1; [0038]; [0063]-[0064] – an electronic device comprising at least computing device 106 and/or HMD 102 for stabilizing a VR video to enable rendering the viewer’s view faster and with better quality), the electronic device comprising: a memory storing one or more instructions ([0199]-[0200] – a memory storing program instructions to be executed); and at least one processor configured to execute the one or more instructions stored in the memory ([0199]-[0200] – a processor of a computer to execute program instructions stored in the memory) to: when the virtual reality video is reproduced, allocate probability values to a plurality of pixels included in a frame of the virtual reality video, based on a possibility that each of the plurality of pixels is included in a user's field of view (FoV) ([0063]-[0064]; [0066]; [0070]; [0174] – when the VR video is reproduced, allocating probability values that represent rendering priority of regions comprising a plurality of pixels in the video images, based on a possibility that each of the regions is to be next viewed by the user, or alternatively, in combination of assigned intensity level of the video as further described in at least [0075]-[0076] – also see “Response to Arguments” above); determine a three-dimensional (3D) rotation for reducing a motion ([0062]-[0063]; [0066]-[0067]; [0174] – determining a 3D rotation, e.g. rotation of a predetermined angle to the left or to the right for reducing motion vectors for the frame at regions of low rendering priority to reduce vertigo and dizziness to be experienced by viewers as further described in at least [0055], [0059], and [0071] – also see “Response to Arguments” above); and generate a stabilized virtual reality video by applying the 3D rotation to the virtual reality video ([0063]-[0064]; [0066]; [0070]; [0174] – generating a stabilized VR video by applying the rotation to render user’s field of view faster with better quality).
	However, Mao does not explicitly teach the virtual reality video is a 360-degree video.
	Krishnan discloses a virtual reality video is a 360-degree video (Fig. 1A; [0023]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Krishnan into the device taught by Mao to provide better immersive viewing experience by presenting a 360-degree video.
	Regarding claim 2, Mao also discloses the at least one processor is further configured to execute the one or more instructions to allocate the probability values to the plurality of pixels when the 360-degree video is viewed, based on first viewing history data including information about previous FoVs ([0070]-[0072] – as discussed above, the probability values are determined as a combination of rendering priority determined based on prediction of user’s motion and intensity level of the video, at least the intensity level is determined based viewing history data including information about previous FoVs of the user).
	However, Mao does not disclose the viewing history data including information about previous FoVs of previous users.
	Krishnan also discloses viewing history data including information about previous FoVs of previous users ([0041]-[0042] – encoding/decoding is based on identified active sections, which are based on previous viewers).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Krishnan above into the device in the proposed combination discussed in claim 1 to enhance prediction of FoVs where current viewer’s FoV history is not available, e.g. at reproduction starting time, or where current viewers’ FoV history data for different FoVs to be predicted are the same.
	Regarding claim 3, Mao in view of Krishnan also discloses the at least one processor is further configured to execute the one or more instructions to determine a probability value to be allocated to one of the plurality of pixels, based on one or more features of the pixel, wherein the one or more features comprise at least one of: a type of an object that includes the pixel; a depth property related to a distance between a camera and a region of the frame of the 360-degree video in which the pixel is included; a visual importance of the region in which the pixel is included, relative to one or more other regions of the frame of the 360-degree video; a motion vector associated with the pixel; a boundary in a saliency map of the 360-degree video which includes the pixel; or a position of a pixel corresponding to one or more sound sources within the frame of the ([0063]; [0070] – at least a visual importance of the region in which the pixel is included, relative to one or more other regions of the frame of the VR video – in view of Krishnan disclosing the VR video as 360-degree video).
Regarding claim 6, Mao also discloses the at least one processor is further configured to execute the one or more instructions to generate the stabilized 360-degree video by applying the determined rotation to data of the 360-degree video and rendering the data to which the determined rotation is applied ([0062]-[0063]; [0066]-[0067]; [0174] – determining a 3D rotation, e.g. rotation of a predetermined angle to the left or to the right).
Regarding claim 7, Mao also discloses the at least one processor is further configured to execute the one or more instructions to set a 3D rotation parameter for the 360-degree video according to the determined rotation ([0062]-[0063]; [0066]-[0067]; [0174] – determining a 3D rotation, e.g. rotation of a predetermined angle to the left or to the right).
Regarding claim 8, Mao also discloses the at least one processor is further configured to execute the one or more instructions to allocate one or more pixels included in the 360-degree video to at least one cluster, and determine a 3D rotation for the at least one cluster, based on probability values allocated to the pixels included in the at least one cluster ([0062]-[0063]; [0066]-[0067]; [0174] – determining a 3D rotation, e.g. rotation of a predetermined angle to the left or to the right regions, wherein each of the region is a cluster of pixels).
Claim 9 is rejected for the same reason as discussed in claim 1 above.
Claim 10 is rejected for the same reason as discussed in claim 2 above.

	Claim 14 is rejected for the same reason as discussed in claim 6 above.
	Claim 15 is rejected for the same reason as discussed in claim 9 above.
	Regarding claim 16, Mao also discloses the generating of the stabilized 360-degree video by applying the 3D rotation to the 360-degree video comprises generating the stabilized 360-degree video by applying the 3D rotation to the 360-degree video based on a vision-based processing using key points found in the frame of the 360-degree video ([0075]-[0076] - based on a vision-based processing using key points to recognize graphical elements, e.g. background, enemies, weapons, shields, etc.).
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mao and Krishnan as applied to claims 1-3, 6-11, and 14-16 above, and further in view of Bellows et al. (US 2019/0035125 A1 – hereinafter Bellows).
	Regarding claim 4, Mao also discloses the at least one processor is further configured to execute the one or more instructions to determine a probability value to be allocated to the pixel by using an algorithm to which the one or more features of the pixel are input as an input ([0069]-[0070] – recognizing characters and objects in the VR video).
	However, Mao and Krishnan do not disclose the algorithm as a machine learning algorithm.
	Bellows discloses using a machine learning algorithm to recognize characters and objects ([0072]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bellows into the device taught by Mao and Krishnan to facilitate recognizing and classifying kinds of objects.
	Regarding claim 5, see the teachings of Mao, Krishnan, and Bellows as discussed in claim 4 above, in which Mao also discloses the at least one processor is further configured to execute the one or more instructions to, when one or more other ([0070]-[0072] – as discussed above, the probability values are determined as a combination of rendering priority determined based on prediction of user’s motion and intensity level of the video, at least the intensity level is determined based viewing history data including information about previous FoVs of the user – Examiner interprets the user in Mao can play at least another VR video) and well-known features of pixels included in the one or more other 360-degree videos ([0070]-[0072] – recognizing characters and objects in the VR video) and Bellow also discloses when one or more videos are viewed, train the machine learning algorithm by using well-known features of pixels included in the one or more other 360-degree videos ([0072]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further modify the teachings of Mao by incorporating the learning machine algorithm taught by Bellows into the algorithm taught by Mao above to keep the algorithm more integrated.
However, the proposed combination does not comprise the feature of “the second viewing history data including information about previous FoVs of previous users.”
	Krishnan also discloses viewing history data including information about previous FoVs of previous users ([0041]-[0042] – encoding/decoding is based on identified active sections, which are based on previous viewers).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the further teachings of 
	Claim 12 is rejected for the same reason as discussed in claim 4 above.
	Claim 13 is rejected for the same reason as discussed in claim 5 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484